DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 4-6, 8-15, 17-18, and 20 are allowable. Claims 7 and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species, as set forth in the Office action mailed on 3/30/2022, is hereby withdrawn and claims 7 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-2, 4-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-2 and 4-10, the prior art failed to disclose or reasonably suggest the claimed image sensing device particularly characterized by the polarization structure including wires including an air layer, wherein the wires include: a plurality of first wires extending in a first direction and disposed in a second direction perpendicular to the first direction at intervals of a first distance; and a plurality of second wires extending in the second direction and disposed in the first direction at intervals of a second distance, the plurality of the second wires coupled to the plurality of first wires.
Regarding claims 12-15 and 17-19, the prior art failed to disclose or reasonably suggest the claimed image sensing device particularly characterized by the polarization structure including: a plurality of first wires extending in the first direction, and disposed in the second direction at intervals of a first period; and a plurality of second wires extending in the second direction and disposed in the first direction at intervals of a second period shorter than the first period, the plurality of second wires being coupled to the plurality of first wires.
Regarding claims 11 and 20, the prior art failed to disclose or reasonably suggest the claimed image sensing device particularly characterized by a planarization layer formed over the polarization structure and under the plurality of microlenses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896